    Case 1:21-cr-00046-ERK Document 37 Filed 02/11/21 Page 1 of 1 PageID #: 302


                                UNITED STATES DISTRICT COURT
                                      District of New York


UNITED STATES OF AMERICA, )                                  Case No: 21-MJ-50
      Plaintiff,          )
      versus              )
                          )
Kaveh L. Afrasiabi,       )
      Defendant.          )



     DEFENDANT’S CLARIFICATION REGARDING DEFAMATORY STATEMENT OF
                    PROSECUTION ON FEBRUARY 10, 2021

        Now comes the Defendant, Afrasiabi pro se, and hereby provides clarification with respect to
the defamatory presentation of the Government at the hearing on February 10, 2021. At the said
hearing, US Attorney Ian Richardson alluded to Afrasiabi’s “arrest records” and in particular to the
charges of “harassment” and making “telephone calls” against him in Massachusetts. Unfortunately,
attorney Richardson failed to clarify to the court that (a) there was no record of conviction and or any
probation for the Defendant with respect to any of those charges, and (b) that those criminal
proceedings had been resolved in favor of the Defendant, and moreover (c) Defendant had recovered
$25000.00 monetary compensation for medical damages to him in one case (police brutality) and an
out of court settlement and a letter of apology to him by his (harassment) accusers including Cambridge
Police in the other case (in which Afrasiabi successfully filed a law suit in the federal court in Boston
after being exonerated). See Exhibit No. 1.
        Defendant states that in both the above-mentioned cases, Afrasiabi was subjected to malicious
prosecution and suffered the pain and suffering of incarceration lacking any justifiable reason, and the
Prosecution in this instant case has maliciously appropriated the past instance of Defendant’s flagrant
victimization and outright police brutality to his advantage in order to defame him publicly and smear
him with the court, whereas a decent and candid representation by a Government representative
dictates the disclosure of truth even though it may not be in their favor.

       This clarification is important because it illuminates a broader and more encompassing problem
with the Government’s representations to the Court that, sadly, leave a lot to be desired from the
standard of justice.


Respectfully Submitted,

Kaveh L. Afrasiabi, Pro Se


Certificate of Copy: A true copy of this Clarification has been served on the Plaintiff on this date,
02/11/21, under the pains and penalties of perjury.

Kaveh L. Afrasiabi
